DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	 Pursuant to the amendment filed April 29, 2021, claims 1 and 4-22 are pending in the application.  The applicant has cancelled claims 2 and 3.  (The applicant constructively cancelled claim 3 but omitted the explicit cancellation of claim 3.)  The applicant has added claims 21, and 22.  The applicant has amended claims 1, 4, and 14.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
3.	(CANCELLED)
14.	(CURRENTLY AMENDED)  A vehicle instrument cluster comprising:
a gauge including a dial face defining a scale indicative of a vehicle operating parameter; and
a conduit containing at least one fluid disposed relative to the scale, the at least one fluid in the conduit including a visible demarcation that is adjusted to 
21.	(CURRENTLY AMENDED A vehicle instrument cluster comprising:
a gauge including a dial face defining a scale indicative of a vehicle operating parameter; a pointer that is movable relative to the dial face and scale for indicating the current vehicle operating parameter[[.]]; and
a conduit containing at least one fluid disposed about an outer periphery of the scale, the at least one fluid in the conduit including a visible demarcation that is adjusted to correspond with the current vehicle operating parameter indicated on the scale. 

Allowable Subject Matter
4.	Claims 1, 14, 15 and 21 and claims 4-13, 16-20, and 22 which depend from one of claims 1, 15, and 21, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a vehicle instrument cluster, as recited by the claims, comprising a conduit containing a first fluid and a second fluid that are immiscible at normal operating conditions, wherein the first fluid and the second fluid are of different densities to prevent mixing.
The prior art does not disclose, teach, or suggest a vehicle instrument cluster, as recited by the claims, comprising a gauge including a dial face defining a scale indicative of a vehicle operating parameter; and a conduit containing at least one fluid disposed relative to the scale, the at least one fluid in the conduit including a visible demarcation that is adjusted to correspond with the current vehicle operating parameter indicated on the scale, wherein the scale is arranged as a partial curvilinear shape and the conduit is disposed about an outer periphery of the partial curvilinear shape.
The prior art does not disclose, teach, or suggest a gauge assembly, as recited by the claims, comprising a dial face defining a scale indicative of an operating parameter and a conduit containing a first fluid and a second fluid that are immiscible during normal operating conditions, the conduit being arranged about a periphery of the scale, wherein a visible demarcation between the first fluid and the second fluid is movable to correspond with the current operating parameter indicated on the scale.
(Examiner’s note:  the term “dial face” is construed to mean a circular face.)
The prior art does not disclose, teach, or suggest a vehicle instrument cluster, as recited by the claims, comprising a gauge including a dial face defining a scale indicative of a vehicle operating parameter; and a conduit containing at least one fluid disposed about an outer periphery of the scale, the at least one fluid in the conduit including a visible demarcation that is adjusted to correspond with the current vehicle operating parameter indicated on the scale.
(Examiner’s note:  the term “dial face” is construed to mean a circular face.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689